Name: Commission Regulation (EEC) No 2230/77 of 7 October 1977 supplementing the Annex to Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/20 Official Journal of the European Communities 8 . 10 . 77 COMMISSION REGULATION (EEC) No 2230/77 of 7 October 1977 supplementing the Annex to Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308 /70 of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp ( ! ), as last amended by Regulation (EEC) No 814/76 (2 ), and in particular Article 4 (5) thereof, Whereas the Annex to Commission Regulation (EEC) No 771 /74 of 29 March 1974 laying down detailed rules for granting aid for flax and hemp (3), as last amended by Regulation (EEC) No 1 309/76 (4 ), contains a list of varieties of flax grown mainly for fibre in order to distinguish these varieties from those grown mainly for seed ; whereas, as a result of the use in one Member State of a new variety of flax grown mainly for fibre, the said Annex should be supple ­ mented ; With effect from the 1977/78 marketing year, the variety 'Silva' shall be added to the Annex to Regula ­ tion (EEC) No 771 /74. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 146, 4 . 7 . 1970 , p . 1 . ( : ) OJ No L 94, 9 . 4 . 1976 , p . 4 . ( J ) OJ No L 92 , 3 . 4 . 1974 , p . 13 . ( «) OJ No L 146 , 4 . 6 . 1976 , p . 25 .